Citation Nr: 0801144	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-11 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement of the appellant to receive, on behalf of the 
veteran's minor children, an apportionment of the veteran's 
disability compensation in an amount greater than $250.00, 
monthly.

2.  Entitlement to an effective date earlier than April 21, 
2004 for the grant of an apportionment of the veteran's 
disability compensation for his minor children.
 

WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to March 
1984.  The appellant is his former spouse and is the mother 
to two of the veteran's children.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a September 2004 
special apportionment decision of the Regional Office (RO) 
Atlanta, Georgia, which awarded an apportionment of the 
veteran's disability compensation of $250.00 monthly for the 
veteran's minor children, effective from April 21, 2004. The 
appellant disagreed with the amount of the apportionment as 
well as the effective date of award.

The issue of entitlement to an apportionment of the veteran's 
disability compensation in an amount greater than $250.00, 
monthly is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


FINDING OF FACT

The claim of entitlement to receive, on behalf of the 
veteran's minor children, an apportionment of the veteran's 
disability compensation was not received until April 21, 
2004.



CONCLUSION OF LAW

The criteria for an effective date prior to April 21, 2004, 
for entitlement to receive, on behalf of the veteran's minor 
children, an apportionment of the veteran's disability 
compensation are not met. 38 U.S.C.A. § 5110(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.400(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The essential facts are not in dispute; the case rests on the 
interpretation and application of the relevant law. The 
Veterans Claims Assistance Act of 2000 (VCAA) does not affect 
matters on appeal when the issue is limited to statutory 
interpretation. See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). Thus, 
the Board need not consider VA's application of the VCAA at 
this time. 

Analysis

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an award based on an original claim, a claim reopened 
after final adjudication, or a claim for increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of an application therefor. 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The appellant is seeking entitlement to an effective date 
prior to April 21, 2004 for a grant of entitlement to 
apportionment of the veteran's disability compensation on 
behalf of the veteran's minor children.  The claim for an 
apportionment of the veteran's disability compensation was 
received by the RO on April 21, 2004. The evidence reveals 
that no earlier claim was submitted by appellant, and she has 
not alleged otherwise.

Hence, entitlement to an effective date for an apportionment 
of the veteran's disability compensation on behalf of the 
veteran's minor children prior to April 21, 2004, is not 
warranted and the claim is denied. 38 C.F.R. § 3.400.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

An effective date prior to April 21, 2004 for the 
apportionment of the veteran's disability compensation is 
denied.


REMAND

A review of the record shows no evidence that the veteran 
responded to the RO's May 2004 request for financial 
information to determine the proper apportionment of his VA 
benefits.  Specifically, he failed to furnish information by 
submitting a VA Form 21-438.  The September 2004 special 
awards determination granting an apportionment was based on 
the veteran's individual unemployability award. 
 
The appellant has testified that the veteran is substantially 
in arrears in his Court ordered child support payments. In 
addition, she reported that the veteran was working and thus 
his income may be greater than the financial data used by the 
RO in its apportionment award.  As record reflects that no 
financial information was received from the veteran, and as 
substantially gainful employment is inconsistent with an 
award of a total disability evaluation based on individual 
unemployability, the Board finds that this matter must be 
remanded for additional documentation to enable the Board to 
better determine the veteran's current financial position, 
and whether he has been reasonably discharging his 
responsibility for the support of his minor children.  38 
C.F.R. § 3.450 (2007).

This evidentiary development should include, but is not 
necessarily limited to, the obtaining of current financial 
statements for the veteran and appellant, evidence of any 
additional payments made by the veteran for the support of 
his minor children, and any additional account statements 
reflecting support payments made by the veteran since April 
21, 2004.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be requested to 
provide a current financial status 
report. He should also be requested to 
take the steps necessary to provide all 
evidence he has or can obtain that would 
substantiate payments he has made for the 
support of his minor children since April 
2004.  The RO should also verify the 
amount of any Social Security income the 
veteran receives.  Finally, the veteran 
must describe in detail the nature of any 
current occupational activities and the 
earnings derived thereform.  If the 
veteran fails to respond to the RO's 
inquiry a social and industrial survey, 
to include a face to face meeting with 
the veteran, should be conducted to 
secure this information.

2. The appellant should be requested to 
provide a current financial status 
report. She should further be requested 
to provide evidence of any support 
payments that were made by the veteran 
since April 21, 2004.

3. After pursuing any additional 
development deemed appropriate in 
addition to that requested above, the 
issue on appeal should be readjudicated. 
If any benefit sought on appeal remains 
denied, the appellant, the veteran, and 
the veteran's representative should be 
provided a supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant and the veteran need take 
no action unless otherwise notified.

The appellant and the veteran have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


